Title: From Benjamin Franklin to the Judges of the Admiralty of Vannes, 18 May 1780
From: Franklin, Benjamin
To: Judges of the Admiralty of Vannes



gentlemen
Passy 18th May 1780
By the declaration and report to me Made By the honourable Commodore Jones, a Copy of Which Declaration I here With Send you. It appears to me that the British Ship of War the Serapis therein mentioned to be met With, When Convoying a fleet of the Same Nation from the Baltick & taken By the Bonhomme Richard Which Was Commissioned By the Congress and Commanded By the aforesaid Commodore, is undoubtedly a good Prize, Being taken from the Ennemies of the United States of America, and I Do accordingly hereby Desire of you, that you Would Proceed to the sale of the above Said Prize, In Conformity to his Majesty’s Regulation of September 27th. 1778.
I have the honour to be &c.
Ainsy signé B. Franklinministre PlenipotentiaireDes etats unis De Lamerique a La Cour de France



Copie De La Lettre de M. B Franklin aux officiers De L’amiraute de Vannes
Certifie Conforme a loriginal
Chanu De Limur

